Citation Nr: 0331916	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for dorsolumbar strain with low back pain syndrome.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied service connection for 
post-traumatic stress disorder and an increased rating for 
dorsolumbar strain with low back pain syndrome.  

In March 2003, the veteran gave sworn testimony before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  


REMAND

The record contains some extracts from the veteran's service 
personnel records, but a complete copy of those records 
should be obtained from the service department.  

In addition, there is a conflict in the medical evidence with 
respect to the correct psychiatric diagnosis.  A diagnosis of 
post-traumatic stress disorder has been entered by a former 
VA psychologist and has not been ruled out by VA.  Other 
psychiatric diagnoses, such as depression and adjustment 
disorder, have been entered, and both polysubstance abuse and 
personality disorder have been diagnosed.  The private 
diagnosis of post-traumatic stress disorder contained in a 
July 2000 report was predicated on the veteran's experiences 
during a Survival, Evasion, Resistance, and Escape (SERE) 
course at Coronado, California, in April 1975.  The examiner 
reported in July 2000 that on two occasions, a wet T-shirt 
was placed over the veteran's face and water was poured down 
his nose and throat and he was in fear of being drowned.  

The veteran testified in March 2003 that the SERE training 
included going to a POW camp.  He said that he was strapped 
to a water board and that water was poured down his mouth and 
nose and that he went through the same experience that a 
person drowning would go through.  He said that the water was 
poured until he blacked out.  He called the experience 
torture.  He reported that he was the only black person in 
the exercise and that "[t]o me, it wasn't part of the 
training exercise, it was just a bunch of white guys getting 
a chance to just take it out on me."  He said that his Navy 
career just went downhill after the incident and that he 
started drinking and doing drugs.  He started getting in 
trouble, and his quarterly marks went down.  Thus, instead of 
making the Navy a career as he had planned, he ended up not 
even completing his re-enlistment.  

The veteran's assertions constitute an allegation of personal 
assault.  The VA's Adjudication Procedure Manual, M21-1, 
discusses the types of evidence that might constitute 
credible supporting evidence that the claimed stressor 
occurred for claims of entitlement to service connection for 
post-traumatic stress disorder based on personal assault.  In 
Patton v. West, 12 Vet. App. 272, 283 (1999), the United 
States Court of Appeals for Veterans Claims discussed the M21 
provisions and referred to them as "regulatory."  Hence, 
the manual provisions concerning the development of post-
traumatic stress disorder claims based on personal assault 
must be considered in connection with the current claim.  

With respect to the veteran's claim for an increased rating, 
the record indicates that the veteran's back disorder may 
have worsened after he was involved in a motor vehicle 
accident in June 1995 while employed by the United States 
Postal Service.  There is an indication that he was treated 
by a private physician at that time, and the record indicates 
that he took medical retirement from the Postal Service in 
1996.  The record also suggests that he receives Social 
Security disability benefits.  It is in fact unclear whether 
the veteran is receiving disability benefits from both 
agencies.  This matter should be clarified and the 
appropriate records obtained.  

Moreover, magnetic resonance imaging (MRI) conducted by VA in 
January 2001 was interpreted by an orthopedic examiner as 
showing the presence of degenerative disc disease and facet 
joint arthritis of the L4-5.  Although a rating decision 
dated in May 2002 found that new and material evidence to 
reopen a claim of entitlement to service connection for 
arthritis of the back had not been received, the question 
remains whether the degenerative disc disease visualized on 
the MRI results from the service-connected back disability or 
is attributable to non-service-connected factors, including 
the motor vehicle accident.  The VA orthopedic examiner, in 
reaching his conclusions in February 2000 and December 2001, 
does not appear to have reviewed the record.  Accordingly, 
another VA orthopedic examination is indicated in order to 
determine whether degenerative disc disease is associated 
with the service-connected back disorder and to assess the 
current severity of the service-connected back disability.  
The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is inextricably 
intertwined with the issue of entitlement to an increased 
rating for back disability and must be decided before the 
latter claim can be fully adjudicated.   See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board observes, moreover, that the criteria for rating 
spine disabilities, including intervertebral disc syndrome, 
were changed by an amendment to the rating schedule the 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, diagnostic codes 5235 to 5243).  Under 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

In addition, the claim for an increased rating for the 
service-connected back disorder was filed in April 1999.  If 
it is determined that the veteran has degenerative disc 
disease that is part and parcel of the service-connected back 
disability, the rating criteria for evaluating intervertebral 
disc syndrome that were in effect at that time, as well as 
the rating criteria that became effective on September 23, 
2002, would also have to be considered under Karnas.  See 67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293) (as in effect prior 
to September 26, 2003)).  

The record also shows that the veteran was given notice of 
his rights and responsibilities in the claims process, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in a letter 
dated in February 2003.  The veteran was requested to submit 
any additional information or evidence to the RO within 30 
days from the date of the notice.  The veteran was informed 
that if the RO did not receive the information or evidence 
within that time, the RO "will decide your claim based only 
on the evidence we have received and any VA examinations or 
medical opinions."  

Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim,



short of one year, with the promise to 
reopen reasonably satisfies the one-year 
requirement.  We hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to any pending 
claim.  The RO should inform the veteran 
of the applicable time to respond and 
submit new evidnece and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to any 
claimed stressor during active military 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The veteran should also be 
advised that evidence from sources other 
than his service records may constitute 
credible supporting evidence of his 
claimed stressor, and that he should 
furnish such evidence if possible.  
Examples of such evidence include, but 
are not limited to:  Records from law 
enforcement authorities, mental health 
counseling centers, hospitals or 
physicians; and statements from family 
members, roommates, fellow service 
members or clergy.  Evidence from these 
sources might include, for example, 
evidence of behavior changes following 
the claimed personal assault.  Examples 
of behavior changes that might result 
from a personal assault include, but are 
not limited to:  A request by the veteran 
for a transfer to another military duty 
assignment; a change in work performance; 
substance abuse; episodes of depression, 
panic attacks or anxiety where there is 
no identifiable reason for the episodes; 
or unexplained economic or social 
behavior changes.  Any assistance 
requested by the veteran in obtaining the 
above evidence should be complied with, 
if feasible.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
disability at any time since service and 
for back disability at any time since his 
VA orthopedic examination in December 
2001.  After securing the necessary 
release, the RO should obtain the 
records, including all pertinent VA 
treatment records, that are not already 
contained in the claims file.  

4.  The RO should request that the 
National Personnel Records Center (NPRC) 
furnish a complete copy of the veteran's 
service personnel records.  Any records 
obtained should be associated with the 
claims file.  

5.  If the veteran is receiving Social 
Security disability benefits, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for those benefits as 
well as the medical records relied upon 
concerning that claim.  

6.  The RO should obtain from the United 
States Postal Service or appropriate 
government agency the records pertinent 
to the veteran's disability retirement 
from the Postal Service in 1996 as well 
as the medical records relied upon to 
support his disability retirement.  

7.  After pertinent records have been 
received, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not - that 
is, whether there is a 50 percent or 
greater probability - that the veteran 
has post-traumatic stress disorder as a 
result of his claimed stressors or any 
other incident in service.  A rationale 
should be provided for any opinions or 
conclusions expressed.  

8.  After pertinent records have been 
received, the veteran should be afforded 
VA orthopedic and neurologic examinations 
to determine the current severity of his 
service-connected back disability.  All 
indicated studies should be performed, 
and all manifestations of current 
disability that are attributable to the 
service-connected back disability should 
be described in detail.  The examiners 
are requested to review the record, 
confer, and offer an opinion as to 
whether there is a 50 percent or greater 
probability that any degenerative disc 
disease of the dorsolumbar spine found to 
be present results from the service-
connected back disability, or whether it 
is attributable to non-service-connected 
factors.  If the degenerative disc 
disease is found to be a residual of the 
service-connected back disability, any 
neurologic complications of the 
degenerative disc disease such as 
sciatica should be described.  The 
examiners are requested to describe any 
weakened movement, excess fatigability 
with use, incoordination, painful motion, 
and pain with use in the dorsolumbar 
spine.  The examiners are requested to 
express such findings in additional 
degrees of lost range of motion of the 
affected joint, if feasible.  If the 
veteran describes flare-ups of pain, the 
examiners are requested to offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups and, if feasible, to 
express this in additional degrees of 
lost range of motion of the affected 
joint during flare-ups.  If the examiners 
are unable to offer an opinion as to the 
extent of any additional disability 
during a flare-up, they should so state.  
If the veteran does not have pain or any 
of the other factors noted above, that 
fact should be noted.  Any opinions or 
conclusions expressed should be 
accompanied by a rationale.  

9.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently on appeal, including whether 
service connection for degenerative disc 
disease of the lumbar spine is warranted.  
If the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



